DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim 2 had been amended, Claim 5 and 7 has been cancelled, and Claim 8 has been added as per the amendment filed on 2/3/2021.
Currently Claims 2-4, 6, and 8 are pending and prosecuted.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10807545, filed on March 24, 2004.
Additionally, the examiner notes that JP 2003-086500 and JP 2003-139560 fail to describe the features of Claim 1, which corresponds to Figure 12. As the circuit of Figure 12 is not depicted in either of these applications, the application is not award their foreign priority dates. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4, 6, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 2 recites the limitation, “wherein the semiconductor layer of the third transistor has a curved shape when seen from above”. However, the specificaiton and the drawings, specially Figures 12 and 13 which applicant cites,  fail to disclose, describe, or support such features. Page 20, ll. 5-7 (Paragraph [0143] of the printed publication 2020/0144348) describe that the “active layer” is “wound “ with reference to driving transistor 5107. The disclosure does not mention that it is the “semiconductor layer” nor does it state any relationship 
Furthermore, the speciation describe the “active layer” as being “wound” where the drawing in Figure 13 depicts that driving transistor 5107 having 90 degree bends. Having a 90 degree bend is different from having a “curved shape”.
Claims 3, 4, 6, and 8, which are dependent from Claim 2, are also rejected for the same rationale.
	The examiner suggests amending the claim to recite, “wherein the third transistor comprises of an active layer” and “wherein the active layer of the third transistor is a wound active layer” in order to overcome the rejection and be supported by the specificaiton.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-5 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koyama, US Patent Publication 2001/0002703, in further view of Koyama, Us Patent Publication 2002/0135312, henceforth known as Koyama ‘312, in .


Regarding Claim 2, Koyama discloses a light-emitting device comprising a pixel, the pixel comprising (Abstract; a pixel comprising of an EL element): 
a first transistor, a third transistor, a fourth transistor, a capacitor, and a light-emitting element (Figure 3; [0112-0118]; transistors 105 (first transistor), 112 (third transistor), and 109 (fourth transistor), capacitor 108, and an EL element 111), 
wherein one of a source and a drain of the third transistor is electrically connected to one of a source and a drain of the fourth transistor (Figure 3; [0112-0118]; an electrode of transistor 109 is electrically connected to an electrode of transistor 112), 
wherein the other of the source and the drain of the first transistor is electrically connected to a signal line (Figure 3; [0112-0118]; the other electrode of transistor 109 is electrically connected to source signal line 107), 
wherein a gate of the first transistor is electrically connected to a first scan line (Figure 3; [0112-0118]; gate of transistor 105 is electrically connected to gate signal line 106), 
(Figure 3; [0112-0118]; an electrode of capacitor 108 is connected to power source supply line 110); and 
wherein the other of the source and the drain of the fourth transistor is electrically connected to the light-emitting element (Figure 3; [0112-0118]; both electrodes of transistor 112 are electrically connected to the EL element 111, with the one that is directly connected to transistor 109, is connected to the EL element 111 through itself). 
Koyama doesn’t explicitly teach a second transistor, the third transistor including a semiconductor layer,
wherein one of a source and a drain of the first transistor is electrically connected to one of a source and a drain of the second transistor
wherein the other of the source and the drain of the second transistor and one electrode of the capacitor are electrically connected to a first power line.
wherein a gate of the second transistor is electrically connected to a second line,
wherein a channel length of the third transistor is larger than a channel length of the fourth transistor, and
wherein the semiconductor layer of the third transistor has a curved shape when seen from above.
Koyama ‘213 teaches a transistor Tr5 that has a gate connected to second scanning line Gbj, a first electrode connected to the power line Vi, and a second electrode connected to the node between an electrode of the transistor Tr3, a capacitor, and the gate electrode of Tr1. Tr5 is used to be turned during a non-display period (Figure 9; [0139]; [0146]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the disclosure of Koyama to further include the teachings of Koyama ‘213. The motivation to combine these analogous arts is to provide a transistor that controls turning off the transistor that supplies a driving current to the OLED ([0146];).

    PNG
    media_image1.png
    547
    532
    media_image1.png
    Greyscale

(Koyama ‘213: Figure 9; [0139]; [0146]; transistor Tr5 ),
wherein one of a source and a drain of the first transistor is electrically connected to one of a source and a drain of the second transistor (Koyama: Figure 3; [0112-0118];  Koyama ‘213: Figure 9; [0139]; [0146]; an electrode of transistor 106 is electrically connected to an electrode of transistor Tr5 )
wherein the other of the source and the drain of the second transistor and one electrode of the capacitor are electrically connected to a first power line (Koyama: Figure 3; [0112-0118];  Koyama ‘213: Figure 9; [0139]; [0146]; the other electrode of Tr5 and the one electrode of the capacitor 108 are electrically connected to power source supply line 110).
wherein a gate of the second transistor is electrically connected to a second line (Koyama: Figure 3; [0112-0118];  Koyama ‘213: Figure 9; [0139]; [0146]; the gate of Tr5 is connected to second scanning line Gbj).
However, Koyama and Koyama ‘213 doesn’t explicitly teach the third transistor including a semiconductor layer,
wherein a channel length of the third transistor is larger than a channel length of the fourth transistor, and
wherein the semiconductor layer of the third transistor has a curved shape when seen from above.
Yamazaki et al., US Patent Application 2001/0038098, henceforth known as Yamazaki ‘098, discloses that TFT’s comprise of active layers, which can also mean a ([0022];).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Koyama and Koyama ‘213 to further include the teachings of Yamazaki ‘098 in order to provide the third transistor including a semiconductor layer. The motivation to combine these analogous arts is because Yamazaki teaches that a TFT comprises of an active layer, which can mean a semiconductor layer (Yamazaki ‘098: [0022];).
However, the combination of Koyama, Koyama ‘213, and Yamazaki ‘098 doesn’t explicitly teach wherein a channel length of the third transistor is larger than a channel length of the fourth transistor, and
wherein the semiconductor layer of the third transistor has a curved shape when seen from above.
Jenkins, US Patent 6940300 teaches wherein first and second electrodes of an transistor define a serpentine channel region (Abstract;).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Koyama, Koyama ‘213, and Yamazaki ‘098 to further include the teachings of Jenkins in order to provide wherein the semiconductor layer of the third transistor has a curved shape when seen from above. The motivation to combine these analogous arts is because Jenkins teaches that the serpentine channel region for said transistors minimize the ON resistance of said transistor (Jenkins: Claim 28).

Kim et al., US Patent Publication 2001/0019327, henceforth known as Kim ‘327 teaches that it is possible to control a ratio of the controlled current of the constant current source 10 to the current of the OEL by controlling a ratio of the width/length of the first and second PMOS transistors Q1 and Q2. For example, when the ratio of width/length of the first PMOS transistor Q1 to the second PMOS transistor Q2 is set at 10:1, the size of the current of the OEL can be set at 1 nA if the controlled current of the constant current source 10 has a size of 10 nA. Alternatively, the width/length of the first PMOS transistor Q1 to the second PMOS transistor Q2 may be set at various ratios. In such case, a current ratio of the constant current source 10 to the OEL is varied depending on the width/length ([0080-0081];).
	It would have been obvious to one of ordinary skill in the art, at time the invention was made, to modify the combinational disclosure of Koyama, Koyama ‘213, Yamazaki ‘098, and Jenkins to further include the teachings of Kim ‘327 in order to provide wherein a channel length of the third transistor is larger than a channel length of the fourth transistor. The motivation to combine these arts is because Kim teaches that by controlling a ratio of width/length of transistor, its possible to control a ratio of the controlled current of the current source to the current of the OEL (Kim ‘327: [0080];).

Regarding Claim 3, The combination of Koyama, Koyama ‘213, Yamazaki ‘098, Jenkins, and Kim ‘327 teaches wherein the other of the source and the drain of the third (Koyama: Figure 3; [0112-0118]; the other electrode of transistor 112 is electrically connected to the power source supply line 110). 

Regarding Claim 4, The combination of Koyama, Koyama ‘213, Yamazaki ‘098, Jenkins, and Kim ‘327 teaches wherein a gate of the fourth transistor is electrically connected to the one of the source and the drain of the first transistor and the one of the source and the drain of the second transistor (Koyama: Figure 3; [0112-0118]; the gate of transistor 109 is electrically connected to the electrode of transistor 105, the electrode of Tr5). 

Regarding Claim 8, The combination of Koyama, Koyama ‘213, Yamazaki ‘098, Jenkins, and Kim ‘327 teaches wherein a gate of the third transistor is electrically connected to a second power line (Figure 3; [0112-0118]; TFT 112 has a gate electrode connected to a power source control line 113, which the examiner is considering as a “second power line”.).


Claims 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koyama, US Patent Publication 2001/0002703, in further view of Koyama, Us Patent Publication 2002/0135312, henceforth known as Koyama ‘312, in further view of Yamazaki et al., US Patent Application 2001/0038098, henceforth known as Yamazaki ‘098, in further view of Jenkins et al., US Patent 6940300, henceforth known as Jenkins, .

Regarding Claim 6, The combination of Koyama, Koyama ‘213, Yamazaki ‘098, Jenkins, and Kim ‘327 doesn’t explicitly teach wherein each of the third transistor and the fourth transistor is a p-type transistor. 
	However, Miyazawa, US Patent Publication 2004/0090434, teaches a pixel circuit that utilizes both N-type and P-type transistors. Where transistors Q20 and Q32, a driving transistor and a reset transistor, respectively, are both p-type transistors (Figure 11; [0160];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Koyama, Koyama ‘213, Yamazaki ‘098, Jenkins, and Kim ‘327 to further include the teachings of Miyazawa in order to provide wherein each of the third transistor and the fourth transistor is a p-type transistor. The motivation to combine these analogous arts is because Miyazawa describes similar transistors utilizes for a similar purposes being of a p-type (Figure 11; [0160];).

Response to Arguments

Applicant’s arguments with respect to claims 2-4, 6, and 8  have been fully considered, but they are directed to claims as amended, and therefore are moot in view of the new grounds of rejection presented above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yamazaki et al., US Patent Publication 2001/0020922, teaches wherein various TFTs of a light-emitting element pixel circuit, are constituted of an active layer that comprises of source region, drain region, lightly-doped domains (LDDs), a high-density-impurity region, and channel forming regions.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383.  The examiner can normally be reached on Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699